DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (WO 2017/221471, translation provided).  Regarding claims 1 and 12-13, Yanase teaches a nozzle tip for producing a glass fiber that is flat in cross-sectional shape, the nozzle tip projecting downward from a bottom surface portion of a storage tank for glass melt (p.3 4th - 8th passages, figures 1-2).  Yanase teaches the nozzle tip comprises a nozzle formed by a pair of long-side walls (51) and a pair of short-side walls (52), and a nozzle orifice for discharging a glass melt.  Yanase further teaches the nozzle orifice has a flat hole shape in a horizontal cross-section (p.3 2nd to th passage starting with “the nozzle”, p. 4 3rd passage), the cut-out having a width in the range of 10-55% (or even 20-55%) of a length of a longitudinal center axis of the flat hole shape of the nozzle orifice, as can be seen in figures 4, 6, 8, and 10-15, wherein the width of the cut-out is defined along the longitudinal center axis of the flat hole shape of the nozzle orifice. Furthermore, the pair of long-side walls (51) has a symmetrical shape about the longitudinal center axis of the nozzle orifice, as can be seen in figures 4-15. Yanase also teaches the long and short walls of the nozzle comprises platinum or a platinum alloy (4th passage from bottom on p. 3).
Yanase teaches several embodiments for the cut-out, including a triangle shape, trapezoid shape, and semi-circular shape (figures 4-15), wherein the width of the cut-out is in the range of 10-55% of a length of a longitudinal center axis of the flat hole shape of the nozzle orifice, as can be seen in figures 4, 6, 8, and 10-15. Yanase also teaches it is known to have a cut-out that is a rectangle shape in figure 17. Yanase also teaches having a rectangular cut-out that spans a major portion of the width of the long-side walls (7th passage on 2nd page under JP No. 3369647) will reduce the strength of the nozzle tip and result in thermal deformation of the short walls.  Accordingly, it is suggested that the cut-out should span a smaller width of the long-side walls. Thus, similar to the other shaped cut-outs which has a width in the range of 10-55% of the length of the center axis of the flat hole shape of the nozzle orifice, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the alternative shape of a cut-out, such as a rectangle, having a width in the range of 
Regarding claim 2, Yanase shows in figures 4, 6, 8, 10-15, and 17 the cut-out is formed at a center on a discharge side of the long-side wall.
Regarding claim 3, Yanase shows several different embodiments comprising various shapes for the cut-outs in figures 4-16, wherein many of which appear to provide for a cut out with an area that is less than half of a total area of the long and short walls, including the cut out areas. For example, figure 4 shows a cutout with an area that does not even reach a midway line along the height of the wall, has width significantly less than half the width of the long wall, and has a triangular shape. All of these factors point to a cutout with an area that is significantly less than 45% of the total area and more than 1% of the total area. Yanase also teaches a cut that spans the whole width of the long-side wall weakens the nozzle tip (7th passage on 2nd
Regarding claims 5 and 14-15, Yanase teaches a ratio between the a longitudinal length of the orifice to the length of the width (short direction) of the orifice is in the range of 3 to 10, which overlaps with claimed range of 2 to 8, and with the claimed range of 3-6 (p. 4 2nd paragraph).
Regarding claim 8, Yanase teaches the flat hole shape of the nozzle orifice is an oblong shape (figures 4b-d, 5b-d…9b-d, 13d, and 17b-d).
Regarding claim 9, Yanase teaches the flat hole shape of the nozzle orifice can be a rectangle shape (fig. 12b-d).
Regarding claim 10, Yanase teaches the platinum alloy is a first alloy comprising platinum and rhodium (4th passage from bottom on p. 3).
Regarding claim 19, it can be seen the height of the cutout easily falls within the 2-80% of height of the nozzle (figures 4a-15a, 17a). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (WO 2017/221471) as applied to claim 10 above, and further in view of Jensen (5,062,876).  Yanase discloses the platinum alloy is a platinum rhodium alloy, but doesn’t specify the percentage of rhodium in platinum.  Similar to Yanase, Jensen teaches a nozzle tip for producing glass fibers, the nozzle tip comprising a platinum rhodium alloy. Jensen further teaches a typical alloy comprises 20 weight % of rhodium in platinum (col. 5 lines 47-51), which overlaps with the claimed range of 5-30 weight %. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar platinum rhodium alloy, comprising 20 weight % of rhodium in platinum, for the nozzle tip of Yanase, as Jensen teaches it was typical composition suitable for use for nozzle tips for forming glass fibers. 
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (WO 2017/221471) as applied to claim 1 above, and further in view of Saito et al. (JP11043343, translation provided). Yanase teaches a ratio of the length of the nozzle orifice to the width of the nozzle orifice is in the range of 3-10 (page 4 2nd paragraph), but doesn’t specify specific dimensions of the length and width. Saito teaches a nozzle tip for producing a glass fiber that is also flat in cross sectional shape (figures 1-8, abstract). Saito also teaches the longest portion in a short length direction of the nozzle orifice is 0.3-1.5 mm in length (“minor axis of the nozzle hole is 0.3 to 1.5”, corresponding to column 3 in JP), which overlaps with claimed range of 0.5-2mm. Saito teaches these dimensions provide for thinner fibers at a sufficient outflow. Similar to Yanase, Saito also teaches a ratio between the major length to the minor length is in the range of 2.5-15. With a ratio range of 3-10, and a short length of about 1 mm would provide for a long length in the range of about 3-10 mm, which overlaps with the claimed range of 2-8 mm. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for similar dimensions of a length along the longitudinal center axis of the nozzle orifice of about 3-10 mm and a length of the longest portion in a short length direction of the nozzle orifice of 0.3-1.5mm for the nozzles orifices of Yanase as such dimensions provides for glass fibers of suitable thickness and at a sufficient flow.
Regarding claim 18, Saito further teaches a typical nozzle length is about 3-5mm (2nd paragraph under [0005]).  Using a short length of about 1mm, for an example, and a ratio of 3 to provide for a long length of about 3mm, and height of 4mm, for example, the capacity of the nozzle orifice is about 12mm3. Naturally, more examples can be 3.
Regarding claim 20, with a height in the range of 3-5mm, a short length in the range of 0.3-1.5, and a ratio range of 3-10mm, a long length in the range of about 0.9-15mm would be provided, and an area of the long side wall in the range of about 2.7 mm2 (calculated using the smallest height and shortest length) to 75 mm2 (calculated using the largest height and longest length).  Yanase teaches an example in figure 6 wherein the cutout has a curvature radius of 0.5-5 mm, which provides for an area in the range of 0.39 mm2 to 39.25 mm2. A multitude of combinations of cutout area (0.39 mm2 to 39.25 mm2) and total area (2.7 mm2 -75 mm2) would provide for an area of the cutout that is 3-40% of the total area of the inner periphery of the long-side walls and the short-side walls. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a nozzle tip comprising a pair of long side walls and short side walls for discharging a glass melt, a rectangular shaped cut out on the long side wall, wherein the cut-out has width of 10-55 % of a length of a longitudinal center axis of the orifice. In prior art JP 2003048740, Miura et al. discloses a nozzle tip with a rectangular cut-out, the cut-out with a gradual decrease in thickness of the wall toward a .
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741